 



Exhibit 10.1
RYDER SYSTEM, INC.
EXECUTIVE SEVERANCE PLAN
Effective as of January 1, 2007
PREAMBLE
     Ryder System, Inc. (the “Company”) hereby adopts the Ryder System, Inc.
Executive Severance Plan (the “Plan”) to set forth its severance pay policy as
it applies to Eligible Employees (as defined in this Plan) of the Company and
all of its subsidiaries and affiliates effective as of January 1, 2007 for
employees elected and promoted to or employed as an officer on or after January
1, 2007, and January 31, 2008 for employees who are already serving as officers
on or before December 31, 2006 (each shall be considered an “Effective Date”),
unless otherwise prohibited by law. As used herein, the masculine pronoun shall
include the feminine, and the singular shall include the plural, unless a
contrary meaning is clearly intended.
     The Plan is intended to fall within the definition of a top hat “employee
welfare benefit plan” under Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). This document is intended to serve
as the Plan document and the summary plan description of the Plan. This document
supersedes and replaces any prior plan, summary plan descriptions, agreements
(whether oral or written), summaries, policies, publications, memos or notices
regarding the Plan and any other severance, termination, or separation benefits
(including such benefits payable after a Change of Control) for Eligible
Employees.
     All rights of Participants to benefits relating to this Plan shall be
governed by the Plan and the executed agreement and general release executed by
the Company and the Participant in connection with a Participant’s termination
of employment. Any employee who participates in this Plan shall not be entitled
to any severance, separation, notice, or termination benefits under any other
severance or change of control policy, plan, agreement or practice of (i) the
Company (including any previously executed severance, employment or change of
control severance agreements); (ii) any predecessor agreement; or (iii) any
respective subsidiary or affiliate thereof, or pursuant to which the Company is
bound or obligated to provide such benefits. Except as set forth in this Plan,
all such other severance (whether voluntary or involuntary) or change of control
policies, plans, agreements and practices of the Company or any of its
subsidiaries or affiliates in effect for Eligible Employees prior to the
applicable Effective Date of this Plan shall be deemed amended and superseded in
their entirety by this Plan to the extent that they would provide benefits to
Participants upon their termination of employment.
     In the event that the terms of the Plan are inconsistent with other
documents or other written or verbal communications provided by the Company or
its representatives with respect to this severance program, the terms of the
Plan shall govern. The Plan may not be amended or changed except in accordance
with the provisions set forth below.

 



--------------------------------------------------------------------------------



 



Section 1
Definitions
     Capitalized terms used in the Plan and not elsewhere defined herein shall
have the meanings set forth in this Section:
     1.1 “Accrued Benefits” means (i) earned but unpaid Base Salary accrued
through the Termination Date and any accrued but unpaid vacation time to the
extent carried to the Termination Date under Company policy; (ii) unreimbursed
expenses incurred in accordance with applicable Company policy through the
Termination Date; (iii) unpaid amounts under the terms of any incentive plan in
which the Participant participates as of the Termination Date, if and to the
extent that the Participant is entitled under the terms of any such plan to
receive a payment as of the Termination Date; and (iv) all other payments,
benefits or perquisites to which the Participant may be entitled through the
Termination Date, subject to and in accordance with, the terms of any applicable
compensation arrangement or benefit, or any equity or perquisite arrangement,
plan, program or grant.
     1.2 “Base Salary” means the Participant’s annual base salary in effect on
the Termination Date, or, on or before the second anniversary of a Change of
Control, and if higher, the highest annual base salary in effect during the six
(6) month period immediately preceding the Change of Control. Base Salary for
this purpose shall not include or reflect bonuses, overtime pay, compensatory
time-off, commissions, incentive or deferred compensation, employer
contributions towards employee benefits, cost of living adjustment, or any other
additional compensation, and shall not be reduced by any contributions made on
the Participant’s behalf to any plan of the Company under Section 125, 132,
401(k), or any other analogous section of the Code.
     1.3 “Benefits Continuation Period” means the period for each applicable
benefit beginning on the Termination Date and ending on the earliest of (i) the
day on which the Participant is eligible to receive coverage for such benefit
from a new employer; (ii) in the case of such benefits which require employee
contributions, the date the Participant fails to timely make such required
employee contributions pursuant to the Company’s or plan’s instructions (after
giving effect to applicable grace periods) or otherwise cancels his coverage in
accordance with the terms of the relevant plan(s); or (iii) the last day of the
Participant’s Severance Period.
     1.4 “Cause” means: (i) fraud, misappropriation, or embezzlement by the
Participant against the Company or any of its subsidiaries and/or affiliates,
(ii) conviction of or plea of guilty or nolo contendere to a felony,
(iii) conviction of or plea of guilty or nolo contendere to a misdemeanor
involving moral turpitude or dishonesty, (iv) willful failure to report to work
for more than thirty (30) continuous days not attributable to eligible vacation
or supported by a licensed physician’s statement, (v) a material breach by the
Participant of Section 9 of this Plan (Restrictive Covenants), (vi) willful
failure to perform the Participant’s key job duties or responsibilities, or
(vii) any other activity which would constitute grounds for termination for
cause by the Company or its subsidiaries or affiliates, including but not
limited to material violations of the Company’s Principles of Business Conduct
or any analogous code of ethics or similar policy. Notwithstanding the
foregoing, if a Change of Control has occurred

2



--------------------------------------------------------------------------------



 



within one year preceding a Cause determination, “Cause” shall not include
subsections (vi) or (vii) of the preceding sentence, provided that subsections
(vi) and (vii) shall continue to apply to any terminations that are deemed to
have retroactively occurred pursuant to the last paragraph in the definition of
“Change of Control.” For the purposes of this Section 1.4, any good faith
interpretation by the Company of the foregoing definition of “Cause” shall be
conclusive on the Participant. For purposes of the Plan “Cause” shall be
determined by such Participant’s direct supervisor and the Chief Human Resources
Officer (“CHRO”). In the event that a Participant is a direct report to the
CHRO, then the decision shall be made by the CHRO and the Chief Financial
Officer.
     1.5 “Change of Control” Except as provided below, for the purpose of this
Plan, a “Change of Control” shall be deemed to have occurred if:
     (a) any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “1934 Act”))
(a “Person”) becomes the beneficial owner, directly or indirectly, of thirty
percent (30%) or more of the combined voting power of the Company’s outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company; provided, however, that for purposes of this
subparagraph (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition by any employee benefit plan or plans (or related
trust) of the Company and its subsidiaries and affiliates or (ii) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subparagraph (c) of this Section 1.5; or
     (b) the individuals who, as of the January 1, 2007, constituted the Board
of Directors of the Company (the “Board” generally and as of January 1, 2007 the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any person becoming a director subsequent to the Effective
Date whose election, or nomination for election, was approved by a vote of the
persons comprising at least a majority of the Incumbent Board (other than an
election or nomination of an individual whose initial assumption of office is in
connection with an actual or threatened election contest, as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the 1934 Act) shall be, for
purposes of this Plan, considered as though such person were a member of the
Incumbent Board; or
     (c) there is a reorganization, merger or consolidation of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or

3



--------------------------------------------------------------------------------



 



substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Company’s outstanding common stock and outstanding
voting securities ordinarily having the right to vote for the election of
directors of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities ordinarily having the
right to vote for the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Company
or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Company’s
outstanding common stock and outstanding voting securities ordinarily having the
right to vote for the election of directors of the Company, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or plans (or related trust) of the
Company or such corporation resulting from such Business Combination and their
subsidiaries and affiliates) beneficially owns, directly or indirectly, 30% or
more of the combined voting power of the then outstanding voting securities of
the corporation resulting from such Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
     (d) there is a liquidation or dissolution of the Company approved by the
shareholders; or
     (e) there is a sale of all or substantially all of the assets of the
Company.
     Notwithstanding anything in this Section 1.5 to the contrary, for purposes
of the acceleration of the payment of severance benefits pursuant to
Section 5.2, a Change of Control shall only be deemed to occur if such
transactions or events would give rise to a “change in ownership or effective
control” under Section 409A of the Code, and the rulings and regulations issued
thereunder.
     If a Change of Control occurs and (i) the Participant’s employment is
terminated within twelve months prior to the date on which the Change of Control
occurs and (ii) it is reasonably demonstrated by the Participant that such
termination of employment either (A) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (B) otherwise
arose in connection with or in anticipation of a Change of Control, then the
Participant shall, to the extent practicable, receive the same compensation and
benefits hereunder as though a Change of Control had occurred on the date
immediately prior to the date of such termination of employment.
     1.6 “Change of Control Termination” means (i) an Involuntary Termination or
(ii) a termination of the Participant’s employment by the Participant for Good
Reason, in each case that occurs within twelve (12) months after a Change of
Control (or occurs within twelve months prior to a Change of Control and
satisfies the other requirements set forth in the last paragraph of Section
1.5).
     1.7 “Code” means the Internal Revenue Code of 1986, as amended,
supplemented or substituted from time to time.
     1.8 “Committee” means the Compensation Committee of the Company’s Board of
Directors.

4



--------------------------------------------------------------------------------



 



     1.9 “Disability” means an illness or injury that entitles the Participant
to long-term disability payments under the Company’s group long-term disability
plan as in effect from time to time.
     1.10 “Eligible Employees” means (i) all active officers of the Company
employed or residing in the United States in a management level 14 or above (or
other classification designating officer status, as those classifications may
change from time to time), and (ii) who have not entered into any agreements or
arrangements providing severance or change of control benefits with the Company.
     1.11 “Equity Compensation Opportunities” means the Participant’s ability to
obtain equity in the Company (or a comparable cash-based incentive program)
through a compensatory arrangement. Equity Compensation Opportunities are
measured using the valuation method applied by the Company for financial
accounting purposes and the Board may take into account in determining that no
reduction has occurred any exercises, cashing out, or other liquidity on favor
of the Participant that is either triggered by the Participant or occurring in
connection with a Change of Control. Changes in the underlying value of the
stock shall not be treated as a reduction in the Equity Compensation
Opportunities, and the Company may take into account in replacing the value of
pre-Change of Control equity compensation with post-Change of Control equity
compensation (or a comparable cash-based incentive program) that the Participant
may have received value for his equity compensation in the Change of Control.
     1.12 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, supplemented or substituted from time to time.
     1.13 “Good Reason” only applies in the event of a Change of Control within
one year following a Change of Control and only occurs when the Company:
(i) requires the Participant to be based or to perform services at any site or
location more than fifty (50) miles from the site or location at which the
Participant is based at the time of the Change of Control, except for travel
reasonably required in the performance of the Participant’s responsibilities
(which does not materially exceed the level of travel required of the
Participant in the six (6) month period immediately preceding the Change of
Control), or (ii) reduces the aggregate value of the compensation (which
includes the Participant’s salary, Target Bonus opportunity, Equity Compensation
Opportunities and cash perquisites), payable to the Participant, or
(iii) materially and adversely changes the Participant’s duties and
responsibilities. For the avoidance of doubt, a change in reporting relationship
or title shall not constitute “Good Reason.”
The Participant’s continued employment shall not constitute consent to, or a
waiver of rights with respect to, any circumstance surrounding Good Reason until
ninety (90) days have elapsed since the occurrence of the circumstance he would
assert constitutes Good Reason.
     1.14 “Involuntary Termination” means the termination of a Participant’s
employment by the Company for any reason other than death, Disability or Cause;
provided, however, that an Involuntary Termination of a Participant’s employment
shall not occur if:

5



--------------------------------------------------------------------------------



 



     (a) the termination of the Participant’s employment is due to the transfer
of the Participant’s employment between the Company and an affiliate or
subsidiary of the Company, or among affiliates or subsidiaries of the Company;
     (b) the termination results from the sale or transfer of all or any portion
of the operations of the Company or any of its subsidiaries and affiliates (the
“Disposed Business”) (by means of a stock or asset disposition, or other similar
transaction) which sale or transfer does not constitute a Change of Control, and
either (i) the Participant’s employment is transferred to the purchaser or
transferee of the Disposed Business or (ii) Participant terminates his
employment with the Company or any of its subsidiaries or affiliates
notwithstanding that the Participant received an offer of employment from either
the purchaser or transferee of the Disposed Business or the Company or any of
its subsidiaries and affiliates, as determined by the Company in its sole
discretion; or
     (c) the termination follows a Change of Control and either (i) the
Participant’s employment is transferred to the purchaser or transferee of the
Disposed Business and the obligations of this Plan are assumed by the purchaser
or transferee or (ii) Participant terminates his employment with the Company or
any of its subsidiaries or affiliates or does not accept an offer of employment
from a purchaser or transferee notwithstanding that the Participant received an
offer of employment from either the purchaser or transferee of the Disposed
Business or the Company or any of its subsidiaries and affiliates which offer
included a continuation of the obligations of this Plan, as determined by the
Company in its sole discretion.
In no event shall an “Involuntary Termination” occur if the Participant
terminates his employment with the Company or any of its subsidiaries or
affiliates for any reason. In the event of the occurrence of any of the events
set forth in subsection (b) and (c) above, the Company’s obligations under this
Plan shall terminate immediately and the Participant shall not be entitled to
any amounts or benefits hereunder but shall still be required to comply with
Section 9 hereof. This Plan shall, however, continue in effect if the
Participant’s employment is transferred between or among the Company and its
subsidiaries or affiliates as contemplated in subsection (a) or (c) above.
     1.15 “Notice of Termination” means written notice (i) specifying the
Termination Date (which shall not be less than thirty (30) days after the date
of such notice in the case of a termination on account of Disability or the
Participant’s voluntary termination other than for Good Reason); (ii) solely
with respect to the Participant terminating for Good Reason, citing the specific
provisions of this Plan and the facts and circumstances, in reasonable detail,
providing a basis for such termination, provided that if the basis for such Good
Reason is capable of being cured by the Company, the Participant will provide
the Company with an opportunity to cure the Good Reason within thirty
(30) calendar days after receipt of such notice, and (iii) solely with respect
to the Company terminating the Participant’s employment on account of
Disability, its intent to terminate his employment on account of Disability.

6



--------------------------------------------------------------------------------



 



     1.16 “Participant” means an Eligible Employee who has satisfied the
conditions for participation set forth in Section 2.
     1.17 “Plan” means this Ryder System, Inc. Executive Severance Plan.
     1.18 “Plan Administrator” shall mean the Company’s Chief Human Resources
Officer or his designate.
     1.19 “Release” means a severance agreement and general release in such form
as the Company, in its sole discretion, determines appropriate that is executed
by the Participant and the Company in connection with the termination of the
Participant’s employment with the Company or any of its subsidiaries and
affiliates. If the Participant is subject to the Older Workers Benefit
Protection Act (“OWBPA”), the Release shall be revocable until the end of the
seventh (7th) calendar day after Participant executes the Release
     1.20 “Release Effective Date” means, if the Participant is covered by the
OWBPA on his Termination Date, the later of: (i) the eighth (8th) calendar day
after the execution of the Release, provided that the Participant has not
revoked the Release prior to such date, or (ii) the Termination Date. If the
Participant is not covered by the OWBPA on his Termination Date, the Release
Effective Date means the later of: (i) the date on which the Release is executed
by the Participant, or (ii) the Termination Date.
     1.21 “Severance Period” means: (i) one (1) year if not in connection with a
Change of Control Termination, or (ii) eighteen (18) months if in connection
with a Change of Control Termination.
     1.22 “Target Bonus” means the Participant’s stated target annual incentive
award opportunity which the Participant is eligible to receive under the
Company’s annual incentive compensation plan or awards for the year in which the
Termination Date occurred.
     1.23 “Termination Date” means the effective date of the termination of the
Participant’s employment with the Company as designated by the Company or the
Participant (in the case of termination for Good Reason). If the Participant’s
employment is terminated as a result of a Disability, the Termination Date shall
be the 30th day after the Company or any subsidiary or affiliate has delivered a
Notice of Termination to the Participant provided that the Participant has not
resumed his same full-time employment with the Company or any of its subsidiary
or affiliate.
Section 2
Participation
     An Eligible Employee shall participate in the Plan after the completion of
twelve (12) consecutive months of continuous employment with the Company
provided, however, that any:

7



--------------------------------------------------------------------------------



 



     (a) employee of the Company who is not an Eligible Employee as of the
Effective Date of the Plan shall become a Participant only if, upon becoming an
Eligible Employee, he executes an acknowledgement form (the “Form”) agreeing to
abide by the terms of this Plan within sixty (60) days after being presented
with such Form by the Company; and
     (b) eligible Employee who as of the effective date of the Plan is subject
to an agreement with the Company providing for severance, separation, notice or
termination benefits, whether oral or written, (including such benefits payable
after a Change of Control) shall become a Participant only if he executes the
Form within sixty (60) days after being presented with such Form by the Company.
Section 3
Notice of Termination
     Any termination of employment shall be communicated by a Notice of
Termination to the other party. No notice period is required other than as
required in Section 1.15.
Section 4
Conditions and Eligibility for Severance Benefits
     4.1 Conditions for Eligibility. Subject to the conditions and limitations
of this Section 4 and elsewhere in the Plan, a Participant shall be entitled to
the severance benefits described herein only upon satisfaction of all the
following conditions (and all other applicable conditions contained herein):
     (a) he suffers an Involuntary Termination (for benefits described in
Section 5) or a Change of Control Termination (for benefits described in
Section 6);
     (b) he executes without modification and in its entirety a Release and such
Release becomes effective;
     (c) if requested by the Company or any subsidiary or affiliate, he delivers
a resignation letter, acceptable to the Company, from all offices, directorships
and fiduciary positions in which the Participant was serving;
     (d) he returns to the Company any property of the Company or its
subsidiaries or affiliates which has come into his possession or control; and
     (e) he remains actively at work through his Termination Date unless the
Company agrees in writing to release the Participant from employment earlier
than the Termination Date, or in the case of a resignation as of a future date,
the Company chooses unilaterally to shorten the period before the resignation’s
effective date.

8



--------------------------------------------------------------------------------



 



     4.2 Exclusions. Each Participant shall cease to be entitled to severance
benefits, upon the earliest to occur of the following:
     (a) the end of the Severance Period;
     (b) his breach of any provision of the Release, the Plan or any other
Company agreement executed by the Participant including, but not limited to, the
Form referenced in Section 2 or the refusal to execute the Form;
     (c) the revocation, invalidity or unenforceability of the Release;
     (d) his reemployment by the Company, or any of its subsidiaries or
affiliates; and/or
     (e) with respect to the continuation of benefits described in Section
5.1(d) or 6.1(d), the end of the Benefits Continuation Period.
     4.3 Early Termination of Payments.
     (a) If a Participant dies prior to payment of all severance benefits to
which he is entitled, all Company obligations under the Plan shall cease except
that the Accrued Benefits (if unpaid at the time of death) shall be paid to the
Participant’s surviving spouse or, if no spouse survives, to the Participant’s
estate.
     (b) If the Participant is receiving severance benefits under Sections 5 or
6, and (A) if the Participant is reemployed by the Company (or any subsidiary,
affiliate or successor) or breaches the Plan’s terms or the Release, or (B) if
the Company (or any subsidiary, affiliate or successor) discovers information
that would have permitted the Company to terminate the Participant for Cause or
if the Company or any subsidiary, affiliate or successor discovers a breach of
Section 9, payment of severance benefits shall immediately cease. If the
severance ceases because of re-employment and the Company has paid severance in
a lump sum, the Company (or any subsidiary or successor) shall have the right to
require that the Participant repay to the applicable entity the value of the
severance benefits that would not yet have been paid before re-employment if he
had been receiving the severance in semi-monthly installments. If the severance
ceases because of a Cause determination or a breach of Section 9, the Company
(or any subsidiary or successor) shall have the right to require that the
Participant repay to the applicable entity the full value of any previously
received severance. The remedies described in this paragraph are in addition to
any other remedies that may be available to the Company in the event of the
occurrence of any of the circumstances described in this paragraph.

9



--------------------------------------------------------------------------------



 



Section 5
Severance Benefits Other than as a Result of a Change of Control
     5.1 Benefits. If a Participant experiences an Involuntary Termination other
than as a result of a Change of Control and complies with all of the other terms
and conditions of the Plan, he shall be eligible to receive:
     (a) the Accrued Benefits, payable in a lump sum as soon as administratively
feasible following the Release Effective Date or such earlier date as their
terms require;
     (b) continuation of the Participant’s Base Salary for the Severance Period
payable in accordance with the Company’s standard payroll practices even though
he is then no longer employed, provided that payments shall not commence before
the Release Effective Date;
     (c) a pro-rata Target Bonus for the year containing the Termination Date
which payment shall be paid when such annual bonuses are paid to non-terminated
employees (or, if later, upon the satisfaction of all conditions for the payment
of benefits hereunder) and based on the actual financial performance of the
Company for such year;
     (d) continuation of medical, prescription, dental and health care
reimbursement benefits for the Benefits Continuation Period for the Participant
and his family through the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, supplemented or substituted from time to time (“COBRA”), in
accordance with the applicable plans, programs or policies of the Company, and
on such terms applicable to comparably situated active employees during such
period (which shall offset the Company’s COBRA obligation, if any), provided
that the Participant shall continue to pay to the Company any applicable
contribution amounts that the Participant would otherwise have to pay for such
benefits if the Participant was still employed by the Company. Further, if the
Participant fails to accept available coverage from another employer or fails to
notify the Company within 30 days of Participant’s eligibility to receive
coverage under another employer’s plan, the Participant’s coverage under this
Section 5.1(d) shall immediately terminate and Participant shall cease to be
entitled to any such benefits under this Plan and shall be required within three
(3) months after such failure to reimburse the Company for the greater of any
premiums or any benefits paid after such failure. In addition, the Participant
agrees that the Company may offset against or deduct from any payments due but
not paid under this Section 5 in full or partial payment of such reimbursement;
     (e) if the Participant is covered by any Company-sponsored supplemental
long-term disability insurance program as of the Termination Date, the Company
shall continue to pay for the Participant’s coverage until the end of the
Severance Period. At the end of the Severance Period, the Participant shall be
entitled to keep this policy if he continues to pay the annual premiums;

10



--------------------------------------------------------------------------------



 



     (f) if the Participant is covered by any Company-sponsored executive life
insurance program as of the Termination Date, the Company shall continue to pay
for the Participant’s coverage until the end of the Severance Period. At the end
of the Severance Period, the Participant will have thirty-one days from the last
day of the Severance Period to convert his life insurance coverage to an
individual policy;
     (g) professional outplacement services as determined in the Company’s sole
discretion until the earliest of (i) six (6) months after the end of the
Severance Period, (ii) the date on which the Participant obtains another
full-time job, (iii) the date on which the Participant becomes self-employed,
and (iv) the date on which the Participant has received all services or benefits
due under the applicable Company-sponsored outplacement program. The Company
will not pay the Participant cash in lieu of professional outplacement services;
and
     (h) any benefits or rights to which the Participant is entitled under any
of the Company’s stock or equity plans in accordance with the terms and
conditions of any such plans.
     5.2 Payment of Severance Benefits. Notwithstanding anything herein to the
contrary: (i) no payments hereunder (other than Accrued Benefits payable
pursuant to their terms) shall be made to a Participant prior to the Release
Effective Date; and (ii) to the extent necessary to comply with Code
Section 409A, the payment terms for any of the severance benefits payable
pursuant to Section 5.1 shall be amended to comply with Code Section 409A.
     If a Change of Control occurs and the Participant is then receiving
severance benefits described in Section 5.1, the Company shall pay to the
Participant, in a lump sum, seven (7) calendar days after the Change of Control,
an amount (in lieu of future payments) equal to the present value of all future
cash payments due under the Plan using the prime commercial lending rate
published by the Trustee at the time the Change of Control occurs, but the
Company and the Participant shall continue to be liable to each other for all
other obligations under this Plan.
Section 6
Severance Benefits As a Result of a Change of Control
     6.1 Benefits. If a Participant experiences a Change of Control Termination,
and complies with all of the other terms and conditions of the Plan, he shall be
eligible to receive:

11



--------------------------------------------------------------------------------



 



     (a) the Accrued Benefits, payable in a lump sum as soon as administratively
feasible following the Release Effective Date or such earlier date as their
terms require;
     (b) a lump sum payment equal to the Participant’s Base Salary for the
applicable Severance Period payable on the Release Effective Date or as soon
thereafter as is practicable;
     (c) an amount equal to (1) one times the Participant’s Target Bonus payable
on the Release Effective Date or as soon thereafter as is practicable;
     (d) continuation of medical, prescription, dental and health care
reimbursement benefits for the Benefits Continuation Period for the Participant
and his family through the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended, supplemented or substituted from time to time (“COBRA”), in
accordance with the applicable plans, programs or policies of the Company, and
on such terms applicable to comparably situated active employees during such
period (which shall offset the Company’s COBRA obligation, if any), provided
that the Participant shall continue to pay to the Company any applicable
contribution amounts that the Participant would otherwise have to pay for such
benefits if the Participant was still employed by the Company. Further, if the
Participant fails to accept available coverage from another employer or fails to
notify the Company or the Trustee within 30 days of Participant’s eligibility to
receive coverage under another employer’s plan, the Participant’s coverage under
this Section 6.1(d) shall immediately terminate and Participant shall cease to
be entitled to any such benefits under this Plan and shall be required within
three (3) months after such failure to reimburse the Company or the Trustee for
the greater of any premiums or any benefits paid after such failure. In
addition, the Participant agrees that the Company may offset against or deduct
from any payments due but not paid under this Section 6 in full or partial
payment of such reimbursement;
     (e) if the Participant is covered by any Company-sponsored supplemental
long-term disability insurance program as of the Termination Date, the Company
(or the Trustee) shall continue to pay for the Participant’s coverage until the
end of the Severance Period. At the end of the Severance Period, the Participant
shall be entitled to keep this policy if he continues to pay the annual
premiums;
     (f) if the Participant is covered by any Company-sponsored executive life
insurance program as of the Termination Date, the Company (or the Trustee) shall
continue to pay for the Participant’s coverage until the end of the Severance
Period. At the end of the Severance Period, the Participant will have thirty-one
days from the last day of the Severance Period to convert his life insurance
coverage to an individual policy;
     (g) a lump sum equal to the value of the Company-sponsored outplacement
program maintained by the Company immediately prior to the Change of Control,
based on the Participant’s management level as of the Termination Date, payable
on the Release Effective Date or as soon thereafter as is practicable; and

12



--------------------------------------------------------------------------------



 



     (h) any benefits or rights to which the Participant is entitled under any
of the Company’s stock or equity plans in accordance with the terms and
conditions of any such plans.
     6.2 Timing of Severance Benefits. The severance benefits described in
Sections 6.1(a), 6.1(b), 6.1(c), and 6.1(g) shall be paid in a lump sum as soon
as practicable following the Release Effective Date, but in any event no later
than March 15 following the calendar year in which the Change of Control
Termination occurs, provided that the Participant shall only be entitled to this
payment if he submits all required documentation by the March 1 following the
calendar year of the Termination Date.
     Notwithstanding anything herein to the contrary: (i) no payments hereunder
(other than Accrued Benefits payable pursuant to their terms) shall be made to a
Participant prior to the Release Effective Date; and (ii) to the extent
necessary to comply with Code Section 409A, the payment terms for any of the
severance benefits payable pursuant to Section 6.1 shall be amended to comply
with Code Section 409A.
Section 7
Tax Gross-Up
     7.1 In the event any payment that is either received by the Participant or
paid by the Company on his behalf or any property, or any other benefit provided
to him pursuant to the terms of the Plan or any other arrangement or agreement
with the Company or any other person whose payments or benefits are treated as
contingent on a change of ownership or control of the Company (or in the
ownership of a substantial portion of the assets of the Company) or any person
affiliated with the Company or such person (but only if such payment or other
benefit is in connection with the Participant’s employment by the Company)
(collectively the “Payment”), is subject to the excise tax imposed by
Section 4999 of the Code or any interest or penalties are incurred by
Participant with respect to such excise tax (such excise tax, together with any
such interest and penalties, hereinafter collectively referred to as the “Excise
Tax”), Participant shall be entitled to receive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Participant of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and the Excise Tax imposed upon the Gross-Up
Payment, Participant retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payments. Notwithstanding the foregoing provisions
of this Section 7 if it shall be determined that Participant is entitled to a
Gross-Up Payment, but that the Payment does not exceed 110% of the greatest
amount that could be paid to Participant without giving rise to any Excise Tax
(the “Safe Harbor Amount”), then no Gross-Up Payment shall be made to
Participant and the amounts payable under this Plan shall be reduced so that the
Payment, in the aggregate, is reduced to the Safe Harbor Amount. The reduction
of the amounts payable hereunder, if applicable, shall be made by first reducing
the cash payments under Section 6.1 (other than the Accrued Benefits), unless an
alternative method of reduction is elected by Participant.

13



--------------------------------------------------------------------------------



 



     7.2 All determinations required to be made under this Section 7 including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm selected by the Company
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Company and the Participant within ten business days of the receipt
of notice from Participant that there has been a Payment, or such earlier time
as is requested by the Company; provided that for purposes of determining the
amount of any Gross-Up Payment, the Participant shall be deemed to pay federal
income tax at the highest marginal rates applicable to individuals in the
calendar year in which any such Gross-Up Payment is to be made and deemed to pay
state and local income taxes at the highest effective rates applicable to
individuals in the state or locality in which the Participant incurs income
taxes in the calendar year in which any such Gross-Up Payment is to be made, net
of the maximum reduction in federal income taxes that can be obtained from
deduction of such state and local taxes, taking into account limitations
applicable to individuals subject to federal income tax at the highest marginal
rates. All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section 7, shall
be paid by the Company to the Participant (or to the appropriate taxing
authority on the Participant’s behalf) when the applicable tax is due. If the
Accounting Firm determines that no Excise Tax is payable by the Participant, it
shall so indicate to the Participant in writing. Any determination by the
Accounting Firm shall be binding upon the Company and the Participant. As a
result of the uncertainty in the application of Section 4999 of the Code, it is
possible that the amount of the Gross-Up Payment determined by the Accounting
Firm to be due to (or on behalf of) the Participant was lower than the amount
actually due (“Underpayment”). In the event that the Company exhausts its
remedies pursuant to Section 7.3 and the Participant thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to or for the benefit of Participant.
     7.3 The Participant shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of any Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Participant is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the thirty day
period following the date on which it gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies the Participant in writing prior to the
expiration of such period that it desires to contest such claim, the Participant
shall (i) give the Company any information reasonably requested by the Company
relating to such claim, (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company, (iii) cooperate
with the Company in good faith in order to effectively contest such claim and
(iv) permit the Company to participate in any proceedings relating to such
claim; provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest. Without limitation on the foregoing provisions of
this Section 7.3, the Company shall control all

14



--------------------------------------------------------------------------------



 



proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Participant to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Participant
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, further, that if the
Participant is required to extend the statute of limitations to enable the
Company to contest such claim, the Participant may limit this extension solely
to such contested amount. The Company’s control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and the Participant shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.
     7.4 If, after the receipt by the Participant of an amount paid or advanced
by the Company pursuant to this Section 7, the Participant becomes entitled to
receive any refund with respect to a Gross-Up Payment, the Participant shall
promptly pay to the Company the amount of such refund received (together with
any interest paid or credited thereon after taxes applicable thereto).
Section 8
Trusts
     In order to ensure in the event of a Change of Control that timely payment
will be made of certain obligations of the Company to the Participant provided
for under this Plan, the Company shall, immediately prior to or in connection
with the consummation of a Change of Control, pay into one or more trust(s) (the
“Trust(s)”) established between the Company and any financial institution with
assets in excess of $100 million selected by the Company prior to the Change of
Control, as trustee (the “Trustee”), such amounts and at such time or times as
are required in order to fully pay all cash amounts due the Participant pursuant
to Section 6 that are payable or as are otherwise required pursuant to the terms
of the Trust(s), with payment to be made in cash or cash equivalents.
Thereafter, all such payments required to be paid under Section 6 shall be made
out of the Trust(s); provided, however, that the Company shall retain liability
for and pay the Participant any amounts or provide for such other benefits due
the Participant under this Plan for which there are insufficient funds in the
Trust(s), for which no funding of the Trust(s) is required or in the event that
the Trustee fails to make such payment to the Participant within the time frames
set forth in this Plan. Prior to the Change of Control, and to the extent
necessary because of a change in the Trustee, after the Change of Control, the
Company shall provide the Participant with the name and address of the Trustee.
Nothing in this Plan shall require the Company to maintain the funding required
in this section beyond the first anniversary of a Change of Control unless,
before such first anniversary, the Participant’s employment has terminated in a
manner qualifying him for benefits under Section 6. The Participant expressly
waives any requirement under this Section 8 or otherwise for the Company to fund
the Trust(s) if funding would cause him to be taxed under Code Section 409A(b)
or any successor law.

15



--------------------------------------------------------------------------------



 



     For purposes of this Plan, the term “the Company and/or the Trustee” means
the Trustee to the extent the Company has put funds in the Trust(s) and the
Company to the extent the Company has not funded or fully funded the Trust(s);
provided, however, that in accordance with subsection (a) above, the Company
shall retain liability for and pay the Participant any amounts or provide for
such other benefits due the Participant under this Plan for which the Trustee
fails to make adequate payment to the Participant within the time frames set
forth in this Plan.
Section 9
Restrictive Covenants
     As consideration for the Company’s offer of coverage under this Plan to the
Participant and for other good and valuable consideration, during his employment
and upon termination of employment for any reason, the Participant agrees to
comply with the restrictive covenants contained in Section 9 of this Plan. In
addition, receipt of the severance payments and benefits set forth in Sections 5
and 6 is expressly conditioned upon the Participant’s continued compliance with
Section 9.
     9.1 Confidentiality. All documents, records, techniques, business secrets
and other information of the Company, its subsidiaries and affiliates which have
or will come into the Participant’s possession from time to time during the
Participant’s affiliation with the Company and/or any of its subsidiaries or
affiliates and which the Company treats as confidential and proprietary to the
Company and/or any of its subsidiaries or affiliates shall be deemed as such by
the Participant and shall be the sole and exclusive property of the Company, its
subsidiaries and affiliates. The Participant agrees that the Participant will
keep confidential and not use or divulge to any other individual or entity any
of the Company’s or its subsidiaries’ or affiliates’ confidential information
and business secrets, including, but not limited to, such matters as costs,
profits, markets, sales, products, product lines, key personnel, pricing
policies, operational methods, customers, customer requirements, suppliers,
plans for future developments, and other business affairs and methods and other
information not readily available to the public. Additionally, the Participant
agrees that upon his termination of employment, irrespective of the reason for
such termination, the Participant shall promptly return to the Company any and
all confidential and proprietary information of the Company and/or its
subsidiaries or affiliates that is in his possession or control.
     The Participant agrees that the terms and provisions of this Plan, as well
as any and all incidents leading to or resulting from this Plan, are
confidential and may not be discussed with anyone other than his spouse,
domestic partner, attorney or tax advisor without the prior written consent of
the Company’s Chief Human Resources Officer, except as required by law. In the
event that the Participant is subpoenaed, or asked to provide confidential
information or to testify as a witness or to produce documents in any existing
or potential legal or administrative or other proceeding or investigation formal
or informal related to the Company, to the extent permitted by applicable law,
the Participant will promptly notify the Company of such subpoena or request and
will, if requested, meet with the Company for a reasonable period of time prior
to any such appearance or production.

16



--------------------------------------------------------------------------------



 



     9.2 Non-Competition. During the Participant’s employment with the Company,
and thereafter during the Participant’s Severance Period, if any, the
Participant shall not, without the prior written consent of the Board, directly
or indirectly engage or become a partner, director, officer, principal, employee
in the same or similar capacity as the Participant worked for the Company,
consultant, investor, creditor or stockholder in/for any business,
proprietorship, association, firm or corporation not owned or controlled by the
Company or its subsidiaries or affiliates which is engaged or proposes to engage
or hereafter engages in a business competitive directly or indirectly with the
business conducted by the Company or any of its subsidiaries or affiliates in
any geographic area the Participant worked in or had responsibility over the
previous twelve (12) month period; provided, however, that the Participant is
not prohibited from owning one percent (1%) or less of the outstanding capital
stock of any corporation whose stock is listed on a national securities
exchange.
     The Participant and the Company have attempted to limit the Participant’s
right to compete only to the extent necessary to protect the Company’s
legitimate business interests. The Participant and the Company recognize
however, that reasonable people may differ in making such a determination.
Consequently, the Participant and the Company agree that if the scope or
enforceability of this Plan is in any way disputed at any time, a court may
modify and enforce this Plan to the extent it believes to be reasonable under
the circumstances.
     9.3 Non-Solicitation. During the Participant’s employment with the Company
or any subsidiary or affiliate, and thereafter during the longer of (i) the
Severance Period, if any, or (ii) twelve (12) months following the Participant’s
Termination Date (irrespective of the reason for the Participant’s termination
and without any reduction or modification), the Participant shall not, directly
or indirectly, in any manner or capacity whatsoever, either on the Participant’s
own account or for any person, firm or company:
     (a) take away, interfere with relations with, divert or attempt to divert
from the Company any business with any customer or account: (x) which was a
customer on the last day of the Participant’s employment and/or has been
solicited or serviced by the Company within one (1) year prior to the last day
of the Participant’s employment; and (y) with which the Participant had any
contact or association, or which was under the supervision of the Participant,
or the identity of which was learned by the Participant, as a result of the
Participant’s employment with the Company, or
     (b) solicit, interfere with or induce, or attempt to induce, any employee
or independent contractor of the Company or any of its subsidiaries or
affiliates to leave his employment or service with the Company or to breach his
employment agreement or other agreement, if any.
     9.4 Inventions and Discoveries. The Participant acknowledges that all
ideas, discoveries, inventions and improvements which are made, conceived or
reduced to practice by the Participant and every item of knowledge relating to
the Company’s business interests (including potential business interests) gained
by the Participant during the Participant’s employment are the sole and absolute
property of the Company, and the Participant shall promptly disclose and hereby
irrevocably assigns all his right, title and interest in and to all such ideas,
discoveries, inventions, improvements and knowledge to the Company for its sole
use and benefit, without additional compensation, and shall communicate to the
Company, without cost or delay, and without publishing the same, all available
information relating thereto. The Participant also hereby waives all claims to
moral rights in any such

17



--------------------------------------------------------------------------------



 



ideas, discoveries, inventions, improvements and knowledge. The provisions of
this Section 9 shall apply whether such ideas, discoveries, inventions or
knowledge are conceived, made, gained or reduced to practice by the Participant
alone or with others, whether during or after usual working hours, whether on or
off the job, whether applicable to matters directly or indirectly related to the
Company’s business interests (including potential business interests), and
whether or not within the specific realm of the Participant’s duties. Any of the
Participant’s ideas, discoveries, inventions and improvements relating to the
Company’s business interests or potential business interests and conceived, made
or reduced to practice during the Severance Period shall for the purpose of this
Plan, be deemed to have been conceived, made or reduced to practice before the
end of the Participant’s employment. The Participant shall, upon request of the
Company, and without further compensation by the Company but at the expense of
the Company, at any time during or after his employment with the Company, sign
all instruments and documents requested by the Company and otherwise cooperate
with the Company and take any actions which are or may be necessary to protect
the Company’s right to such ideas, discoveries, inventions, improvements and
knowledge, including applying for, obtaining and enforcing patents, copyrights
and trademark registrations thereon in any and all countries. To the extent this
Section shall be construed in accordance with the laws of any state which
precludes a requirement to assign certain classes of inventions made by an
employee, this Section shall be interpreted not to apply to any invention which
a court rules and/or the Company agrees falls within such classes.
     9.5 Non-Disparagement and Cooperation. The Participant agrees not to make
any remarks disparaging the conduct or character of the Company or any of its
subsidiaries or affiliates, their current or former agents, employees, officers,
directors, successors or assigns (“Ryder Parties”), except as may be necessary
in the performance of his duties or as is otherwise required by law. The
Participant agrees to cooperate with the Company in the investigation, defense
or prosecution of any claims or actions now in existence or that may be brought
in the future against or on behalf of the Company. Such cooperation shall
include meeting with representatives of the Company upon reasonable notice at
reasonable times and locations to prepare for discovery or any mediation,
arbitration, trial, administrative hearing or other proceeding or to act as a
witness. The Company shall reimburse the Participant for travel expenses
approved by the Company or its subsidiaries or affiliates incurred in providing
such assistance. The Participant shall notify the Company if the Participant is
asked to assist, testify or provide information by or to any person, entity or
agency in any such proceeding or investigation. Nothing in this provision is
intended to or should be construed to prevent the Participant from providing
truthful information to any person or entity as required by law or his fiduciary
obligations.
     9.6 Specific Remedy. The Participant acknowledges and agrees that if he
commits a material breach of the Covenant of Confidentiality or, if applicable,
the Covenant Against Competition, the Covenant of Non-Solicitation, or the
Covenant of Non-Disparagement and Cooperation, the Company shall have the right
to have the covenant specifically enforced

18



--------------------------------------------------------------------------------



 



through an injunction or otherwise, without any obligation that the Company post
a bond or prove actual damages, by any court having appropriate jurisdiction on
the grounds that any such breach will cause irreparable injury to the Company,
without prejudice to any other rights and remedies that Company may have for a
breach of this Plan, and that money damages will not provide an adequate remedy
to the Company. The Participant further acknowledges and agrees that the
Covenant of Confidentiality, the Covenant Against Competition, the Covenant of
Non-Solicitation, and the Covenant of Non-Disparagement and Cooperation
contained in this Plan are intended to protect the Company’s business interests
and goodwill, are fair, do not unreasonably restrict his future employment and
business opportunities, and are commensurate with the arrangements set out in
this Plan and with the other terms and conditions of the Participant’s
employment. In addition, in executing this Plan, the Participant makes an
election to receive severance pay and benefits pursuant to Section and is
subject to the covenants above, therefore, the Participant shall have no right
to return any amounts or benefits that are already paid or to refuse to accept
any amounts or benefits that are payable in the future in lieu of his specific
performance of his obligations under the covenants above.
Section 10
Offset
     Participants in the Plan shall not be entitled to receive any other
severance, notice, change of control or termination payments or benefits (or
notice in lieu of severance) from the Company. In addition, the Participant’s
benefits under the Plan will be reduced by the amount of any other severance or
termination payments, or pay in lieu of notice, payable by the Company to the
Participant on account of his employment, or termination of employment, with the
Company, including, but not limited to, (i) any payments required to be paid by
the Company to the Participant under any other program, policy, practice, or
Plan, or (ii) any federal, state, national, municipal, provincial, commonwealth
or local law (including any payment pursuant to the Worker Adjustment Retraining
and Notification Act or any national, State, local, provincial, municipal, or
commonwealth equivalent). A Participant must notify the Plan Administrator if he
receives any such payments. Notwithstanding anything to the contrary in this
Section 10, no severance payment paid or payable to a Participant, after giving
effect to the provisions of this Section 10, shall be less than one week of
Participant’s Base Salary.
Section 11
Cessation of Participation in Employer Plans
     Except as otherwise provided herein, a Participant, as of his Termination
Date, shall cease to participate in and shall cease to be treated as an employee
of the Company for all purposes under the employee benefit plans of the Company,
including, without limitation, all retirement, welfare, incentive, bonus and
other similar plans, policies, programs and arrangements maintained for
employees of the Company. Each such Participant’s rights under any such plan,
policy, program or arrangement shall be governed by the terms and conditions of
each thereof, as in effect on such Termination Date.

19



--------------------------------------------------------------------------------



 



Section 12
Administration
     12.1 Plan Interpretation and Benefit Determinations. The Plan is
administered and operated by the Plan Administrator who has complete authority,
with respect to matters within its jurisdiction, in its sole and absolute
discretion, to construe the terms of the Plan (and any related or underlying
documents or policies), and to determine the eligibility for, and amount of,
severance benefits due under this Plan to Participants and their beneficiaries.
All such interpretations and determinations (including factual determinations)
of the Plan Administrator shall be final and binding upon all parties and
persons affected thereby. The Plan Administrator may appoint one or more
individuals and delegate such of its powers and duties as it deems desirable to
any such individual(s), in which case every reference herein made to the Plan
Administrator shall be deemed to mean or include the appointed individual(s) as
to matters within their jurisdiction.
     12.2 Benefit Claims. A Participant or his beneficiary (if applicable) may
file a written claim with the Plan Administrator with respect to his rights to
receive a benefit from the Plan. The Participant will be informed of the
decision of the Plan Administrator with respect to the claim within 90 days
after it is filed. Under special circumstances, the Plan Administrator may
require an additional period of not more than 90 days to review a claim. If this
occurs, the Participant will be notified in writing as to the length of the
extension, the reason for the extension, and any other information needed in
order to process the claim. If the Participant is not notified within the 90-day
(or 180-day, if so extended) period, he may consider the claim to be denied.
     If a claim is denied, in whole or in part, the Participant will be notified
in writing of the specific reason(s) for the denial, the exact plan provision(s)
on which the decision was based, what additional material or information is
relevant to his case, and what procedure the Participant should follow to get
the claim reviewed again. The Participant then has sixty (60) days to appeal the
decision to the Plan Administrator.
     The appeal must be submitted in writing to the Plan Administrator. A
Participant may request to review pertinent documents, and may submit a written
statement of issues and comments. A decision as to a Participant’s appeal will
be made within sixty (60) days after the appeal is received. Under special
circumstances, the Plan Administrator may require an additional period of not
more than 60 days to review an appeal. If this occurs, the Participant will be
notified in writing as to the length of the extension, not to exceed 120 days
from the day on which the appeal was received.
     If a Participant’s appeal is denied, in whole or in part, he will be
notified in writing of the specific reason(s) for the denial and the exact plan
provision(s) on which the decision was based. The decision on an appeal of the
Plan Administrator will be final and binding on all parties and persons affected
thereby. If a Participant is not notified within the 60-day (or 120-day, if so
extended) period, he may consider the appeal as denied.

20



--------------------------------------------------------------------------------



 



Section 13
Miscellaneous
     13.1 Tax Withholding. The Company may withhold from any and all amounts
payable under this Plan such federal, state and local taxes as may be required
to be withheld pursuant to any applicable law or regulation.
     13.2 Unfunded Plan. The Plan is unfunded. The Company shall pay the full
cost of the Plan out of its general assets, to the extent not satisfied by the
Trust.
     13.3 Not a Contract of Employment. The Plan shall not be deemed to
constitute a contract of employment, or to impose on the Company any obligation
to retain any Participant as an employee, to continue any Participant’s current
employment status or to change any employment policies of the Company; nor shall
any provision hereof restrict the right of the Company to discharge any of its
employees or restrict the right of any such employee to terminate his employment
with the Company.
     13.4 Successors.
     (a) This Plan is personal to the Participant and the Participant does not
have the right to assign this Plan or any interest herein.
     (b) This Plan shall inure to the benefit of and be binding upon the Company
and its successors. As used in this Plan, “the Company” shall mean the Company
as hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Plan by operation of law, or
otherwise.
     13.5 Full Settlement. Except as specifically provided otherwise in this
Plan, the Company’s obligation to make the payments provided for herein and
otherwise to perform its obligations hereunder shall not be affected by any
circumstances, including, without limitation, any setoff, counterclaim,
recoupment, defense or other right which the Company may have against the
Participant or others. The Participant shall not be obligated to seek other
employment by way of mitigation of the amounts payable to the Participant under
any of the provisions of this Plan nor, except as specifically provided
otherwise in this Plan, shall the amount of any payment provided for under this
Plan be reduced by any compensation or benefits earned by the Participant as the
result of employment by another employer after the Termination Date.
     13.6 Attorney’s Fees. To the fullest extent permitted by law, the Company
shall promptly pay upon submission of statements all legal and other
professional fees, costs of litigation, prejudgment interest, and other expenses
incurred in connection with any dispute concerning payments, benefits and other
entitlements which the Participant may have under Sections 5.1 or 6.1 subject to
a cap of $15,000; provided, however, the Company shall be reimbursed by the
Participant for (i) the fees and expenses advanced in the event the
Participant’s claim is, in a material manner, in bad faith or frivolous and the
arbitrator or court, as applicable, determines that the reimbursement of such
fees and expenses is appropriate, or (ii)

21



--------------------------------------------------------------------------------



 



to the extent that the arbitrator or court, as appropriate, determines that such
legal and other professional fees are clearly and demonstrably unreasonable.
     13.7 Code Section 409A.
     (a) Notwithstanding anything herein to the contrary, this Plan shall be
construed and interpreted in a manner so as not to trigger adverse tax
consequences under Section 409A of the Code and the rulings and regulations
issued thereunder. The Company may amend this Plan in any manner necessary to
comply with Code Section 409A or any other applicable laws, with or without the
consent of the Participant. Furthermore, to the extent necessary to comply with
Code Section 409A, the payment terms for any of the payments or benefits payable
hereunder shall be amended without the Participant’s consent to comply with Code
Section 409A.
     (b) Notwithstanding any provision to the contrary in this Plan, no payment
or no Company-paid insurance coverage to which the Participant otherwise would
become entitled under this Plan shall be made or provided prior to the earlier
of (i) the expiration of the six (6)-month period measured from the date of the
Participant’s “separation from service” with the Company (as such term is
defined in Treasury Regulations issued under Code Section 409A) or (ii) the date
of the Participant’s death, if the Participant is deemed at the time of such
separation from service to be a “key employee” within the meaning of that term
under Code Section 416(i) and such delayed commencement is otherwise required in
order to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable Code Section 409A(a)(2) deferral period, all
payments and benefits deferred pursuant to this Section (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
deferral) shall be paid or reimbursed to the Participant in a lump sum, and any
remaining payments and benefits due under this Plan shall be paid or provided in
accordance with the normal payment dates specified for them herein.
     13.8 Choice of Law and Jury Trial Waiver. The validity, interpretation,
construction, and performance of this Plan shall be governed by the laws of the
State of Florida without regard to its conflicts of law principles. The Parties
agree that any suit, action or other legal proceeding that is commenced to
resolve any matter arising under or relating to any provision of this Plan shall
be commenced only in a court of the State of Florida (or, if appropriate, a
federal court located within the State of Florida), in either case located in
Miami, Florida, and the Parties consent to the jurisdiction of such court. The
parties hereto accept the exclusive jurisdiction and venue of those courts for
the purpose of any such suit, action or proceeding. The Company and the
Participant each irrevocably waive any right to a trial by jury in any action,
suit or other legal proceeding arising under or relating to any provision of
this Plan.
     13.9 Effect of Invalidity of Provision. If any provision of the Plan is
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provision hereof, and such provision shall, to the extent
possible, be modified in such manner as to be valid and enforceable but so as to
most nearly retain the intent of the Company. If such modification is not
possible, the Plan shall be construed and enforced as if such provision had not
been included in the Plan.

22



--------------------------------------------------------------------------------



 



     13.10 Effect of Plan. The Plan supersedes any and all prior severance
arrangements, policies, plans or practices of the Company and its predecessors
(whether written or unwritten) and further supersedes any nondisclosure,
nonsolicitation, inventions and/or noncompetition agreements covering the
Participants; provided, however, that any rights to indemnification, all stock
options or other equity granted to the Participant prior to the Effective Date,
and all agreements relating thereto shall remain in full force and effect in
accordance with their terms except as otherwise modified herein.
     13.11 Records. The records of the Company with respect to employment
history, Base Salary, absences, and all other relevant matters shall be
conclusive for all purposes of this Plan.
     13.12 Non-transferability. In no event shall the Company make any payment
under this Plan to any assignee or creditor of a Participant, except as
otherwise required by law. Prior to the time of a payment hereunder, a
Participant shall have no rights by way of anticipation or otherwise to assign
or otherwise dispose of any interest under this Plan, nor shall rights be
assigned or transferred by operation of law.
     13.13 Other Benefits. No amount accrued or paid under this Plan shall be
deemed compensation for purposes of computing a Participant’s benefits under any
retirement plan of the Company or its subsidiaries, nor affect any benefits
under any other benefit plan now or subsequently in effect under which the
availability or amount of benefits is related to the Participant’s level of
compensation.
Section 14
Amendment or Termination of the Plan
     The Plan may be amended or terminated, in whole or in part, (i) at any
time, with or without prior notice to Participants, by action of the Committee
or its designees in order to comply with applicable laws, rules and regulations
and (ii) at any time with notice to Participants by action of the Committee.
Section 15
Required Information
     15.1 Participants’ Rights Under ERISA. A Participant in the Plan is
entitled to certain rights and protections under the Employee Retirement Income
Security Act of 1974 (ERISA). ERISA provides that all Plan participants shall be
entitled to:
     - Examine, without charge, at the Plan Administrator’s office, all Plan
documents, and copies of all documents filed by the Plan with the U.S.
Department of Labor, such as detailed annual reports and Plan descriptions.
     - Obtain copies of Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may make a reasonable
charge for the copies.

23



--------------------------------------------------------------------------------



 



     - Receive a summary of the Plan’s annual financial report if the Plan
covers 100 or more people. The Plan Administrator is required by law to furnish
each Participant with a copy of this summary annual report.
     In addition to creating rights for Plan participants, ERISA imposes duties
upon the people who are responsible for the operation of the Plan. The people
who operate the Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of Plan participants and beneficiaries. No one,
including the Company or any other person, may fire a Participant or otherwise
discriminate against him in any way to prevent him from obtaining a welfare
benefit or exercising his rights under ERISA. If a Participant’s claim for a
benefit is denied in whole or in part, he must receive a written explanation of
the reason for the denial. The Participant has the right to have the Plan review
and reconsider his claim. Under ERISA, there are steps a Participant can take to
enforce the above rights.
     For instance, if a Participant requests materials from the Plan and does
not receive them within 30 days, he may file suit in a federal court. In such a
case, the court may require the Plan Administrator to provide the materials and
pay the Participant up to $110 a day until the he receives the materials, unless
the materials were not sent because of reasons beyond the control of the Plan
Administrator.
     If the Participant’s claim for benefits is denied or ignored, in whole or
in part, he may file suit in a state or federal court. If a Participant is
discriminated against for asserting his rights, he may seek assistance from the
U.S. Department of Labor, or may file suit in a federal court. The court will
decide who should pay court costs and legal fees. If the Participant is
successful, the court may order the person the Participant sued to pay these
costs and fees. If the Participant loses, the court may order him to pay these
costs and fees, for example, if it finds the Participant’s claim is frivolous.
If a Participant has any questions about the Plan, should contact the Plan
Administrator. If the Participant has any questions about this statement or
about his rights under ERISA, he should contact the nearest office of the
Employee Benefits Security Administration, U.S. Department of Labor, listed in
the telephone directory or the Division of Technical Assistance and Inquires,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.

24



--------------------------------------------------------------------------------



 



     15.2 Other Important Facts.

     
OFFICIAL NAME OF THE PLAN:
  Ryder System, Inc. Executive Severance Plan
 
   
SPONSOR:
  Ryder System, Inc.
 
  11690 NW 105th Street
 
  Miami, Florida 33178-1103
 
  (305) 500-3726
 
   
EMPLOYER IDENTIFICATION
   
NUMBER (EIN):
  59-0739250
 
   
PLAN NUMBER:
  [___]
 
   
TYPE OF PLAN:
  Employee Welfare Severance Benefit Plan
 
   
END OF PLAN YEAR:
  December 31
 
   
TYPE OF ADMINISTRATION:
  Employer Administered
 
   
PLAN ADMINISTRATOR:
  Ryder’s Chief Human Resources Officer
 
  11690 NW 105th Street
 
  Miami, Florida 33178-1103
 
   
EFFECTIVE DATE:
  January 1, 2007

     The Plan Administrator keeps records of the Plan and is responsible for the
administration of the Plan. The Plan Administrator will also answer any
questions you may have about the Plan.
     Service of legal process may be made upon the Plan Administrator.
     No individual may, in any case, become entitled to additional benefits or
other rights under this Plan after the Plan is terminated. Under no
circumstances, will any benefit under this Plan ever vest or become
nonforfeitable.

25